Citation Nr: 0731967	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-43 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946 and from November 1950 to August 1952.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

FINDINGS OF FACT

1.  The veteran is service-connected for degenerative disc 
disease (DDD) of the lumbar spine, rated as 60 percent 
disabling from January 2001.

2.  Since January 2001, the veteran has been in receipt of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  

3.  The veteran is not permanently bedridden due to service-
connected disability. 

4.  The veteran's service-connected disability does not 
result in anatomical loss or loss of use of both feet, one 
hand and one foot, blindness in both eyes with visual acuity 
of 5/200 or less, or being permanently bedridden or so 
helpless that he is in need of the regular aid and attendance 
of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or being housebound are 
not met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002); 38 
C.F.R. §§ 3.350(b), 3.350(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable to a veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2007).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2007); Turco 
v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, 
however, a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a) (2007).

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. § 1114(s), the evidence must show that a 
veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, the veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2007).  In this case, the veteran is only service-
connected for DDD of the lumbar spine, rated as 60 percent 
disabling from January 2001.  As such, the preponderance of 
the evidence is against the claim for SMC on the basis of 
being housebound.  

The evidence of record reveals that in February 2001, the 
veteran reported that dressing, grooming, lifting, bending, 
household chores, grocery shopping and practically every 
activity of daily living were difficult and time-consuming 
due to his back disability, and were sometimes impossible to 
do without help from other people.  See records from Dr. E. 
Suarez.  VA records reveal that he often arrived for 
appointments unkempt and unshaven.  See e.g., September 2003 
visit coordinator progress note.  More recent VA records 
reveal that he was living in an assisted living facility 
without the benefits typical of such a facility, but had 
hired a home health tech to help him.  See January 2007 
geriatric primcare progress note; January 2007 VISN-Telcare 
note.  None of the medical evidence of record suggests that 
the veteran has anatomical loss or loss of use of both feet, 
one hand and one foot, or blindness in both eyes with visual 
acuity of 5/200 or less (though he is considered to be 
legally blind due to glaucoma), whether due to the service-
connected back disability or not.  See e.g., VA treatment 
records; records from Bascom Palmer Eye Institute.

The veteran underwent a VA aid and attendance or housebound 
examination in May 2007 for the specific purpose of 
determining the merits of his claim.  The examiner reported 
that the veteran is not permanently bedridden or currently 
hospitalized and that he is able to travel beyond his current 
domicile.  In fact, the veteran traveled to the examination 
in a private vehicle and was accompanied by a driver.  The 
examiner noted that the veteran uses a cane, has dizziness on 
less than a weekly basis, suffers from moderate short-term 
memory loss, and indicated that imbalance affects his ability 
to ambulate on a weekly basis.  The examiner also reported 
that there are other body parts or system impairments that 
affect the veteran's ability to protect himself from the 
daily environment, while noting that the veteran is unable to 
perform the self-care skills of self-feeding, bathing and 
grooming, and has some difficulty in his toileting ability.  
The veteran reported that he is able to walk without the 
assistance of another person up to a few hundred yards, that 
he requires the use of a cane for ambulation, and that he is 
able to leave the home with an attendant.  The examiner 
reported that the veteran's functional impairments are 
permanent, that his best corrected vision is not 5/200 or 
worse in both eyes, and that there is no limitation of motion 
or deformity of the veteran's cervical or thoracolumbar 
spines.  The examiner also reported slow gait with cane, mild 
or moderate impairment of bilateral upper extremity strength 
and coordination, and generalized deconditioning and muscle 
weakness in the bilateral upper and lower extremities.  

An addendum opinion provided in June 2007 reveals that the VA 
examiner reviewed the veteran's claims folder and concluded 
that the veteran is in need of aid and attendance secondary 
to dementia.  The examiner also indicated that the veteran is 
a poor historian and that the examiner could not obtain 
information on his current living facility, but that a June 
2007 VA social worker note indicates that the veteran was in 
the process of moving.  

The Board acknowledges that the evidence of record reveals 
that the veteran has hired a home health service provider and 
that as of January 2007, he was living in an assisted living 
facility.  The Board further acknowledges that the veteran's 
service-connected back disability does cause some impairment 
in his functioning.  Based on the May 2007 VA examiner's 
opinion, however, the Board concludes that the preponderance 
of the evidence is against the claim for SMC on the basis of 
need for aid and attendance.  This is so because the veteran 
is not in need of aid and attendance due to his service-
connected back disability.  The VA examiner indicated that 
this need is due to his diagnosed dementia, and the medical 
evidence of record does not otherwise show that the veteran's 
back disability, as he contends, is the reason for the 
assistance he is receiving.  See 38 C.F.R. § 3.350(b) (2007).  
As the evidence as a whole does not support a conclusion that 
the veteran is in need of aid and attendance due to his 
service-connected back disability, an award of special 
monthly compensation is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
April 2003 rating decision that is the subject of the appeal.  
The claim, however, was remanded in January 2007 in order to 
effect compliance with the duties to notify and assist.  
Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim for SMC based on 
the need for regular aid and attendance or being housebound; 
that the RO would assist him in obtaining additional 
information and evidence; of the responsibilities on both his 
part and VA's in developing the claim; and of the need to 
provide any evidence in his possession that pertains to the 
claim.  See January 2007 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  This 
letter also provided notice of the appropriate disability 
rating and effective date of any grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's private and VA medical records have 
been obtained and he was afforded an appropriate VA 
examination in connection with his claim.  The RO also 
attempted unsuccessfully to elicit more information from the 
veteran regarding the facility in which he stated he was 
living his December 2004 VA Form 9.  See January 2007 letter; 
June 2007 VA examination addendum.  The veteran contends that 
the May 2007 VA examination was inadequate, without providing 
a reason for its inadequacy.  See July 2007 VA Form 21-4138.  
The Board disagrees, and finds that the VA examination 
adequately addressed the pertinent information needed to 
decide the merits of the veteran's claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or being housebound is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


